Citation Nr: 1018508	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1986 to July 
1988.  The Veteran also had National Guard service from July 
1988 to July 1991, with various periods as active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
during that time.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's claim of service 
connection for tuberculosis.

In his February 2007 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge in 
Washington, DC (Central Office).  A hearing was scheduled for 
September 2009, and the Veteran was so notified in July 2009.  
However, in written correspondence received in August 2009, 
the Veteran requested that his hearing be rescheduled to 
provide more time to gather supporting evidence for his 
claim.  In order to accommodate the Veteran, the VA 
rescheduled the Veteran's hearing for February 2010, and 
notified the Veteran of his rescheduled hearing in October 
2009.  Then, in a letter dated in January 2010, the Veteran 
withdrew his request for a hearing.  Accordingly, the Board 
is no longer under any obligation to provide the Veteran with 
a hearing. 38 C.F.R. § 20.704(e) (2009).


FINDING OF FACT

The Veteran does not currently have a competent diagnosis of 
tuberculosis.




CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by the 
Veteran's military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals sufficient compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of the VCAA letter from the AOJ to the Veteran dated in March 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

However, the Board acknowledges the AOJ did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so not providing additional notice concerning these 
downstream elements of the claim is moot and, at most, 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Thus, the Veteran has received all required 
notice in this case, such that there is no error in the 
content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the December 2004 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service 
treatment records (STRs).  The Veteran has submitted personal 
statements, and medical treatment records from the Baldwin 
County Health Department.  

The Veteran did notify the AOJ of the existence of private 
treatment records from J. Devaney, M.D., which the AOJ 
attempted to obtain in April 2004; however, there has been no 
response to the AOJ's letter, and the Veteran was so notified 
in April 2004.  As such, the AOJ has been unable to obtain 
these records.  Even so, the Board notes that the Veteran has 
indicated that these records show treatment for tuberculosis 
from September 1987 to February 1989.  See the Veteran's 
February 2004 claim.  Insofar as the STRs and Baldwin County 
Health Department records currently of record show that the 
Veteran did receive INH therapy until January 1989 after his 
positive PPD test in service, the absence of further records 
of this treatment is unnecessary, as this event is accepted 
based on other evidence of record.  Therefore the absence of 
records from Dr. Devaney does not prejudice the Veteran's 
claim.  The Veteran has not provided authorization for the VA 
to obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the VA is under no further duty in regards to 
obtaining medical records.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  There is no evidence that the Veteran has any 
current tuberculosis, nor has he presented any competent 
medical or lay evidence of persistent symptoms of 
tuberculosis or a related disorder.  In this regard, the only 
statement the Veteran has made in regards to his tuberculosis 
is that the virus can cause severe kidney damage.  See the 
Veteran's February 2007 substantive appeal (VA Form 9).  
However, without any evidence that the Veteran currently 
experiences tuberculosis, or has ever been clinically 
diagnosed with tuberculosis, or even any evidence of symptoms 
which might plausibly be related to tuberculosis, the Board 
finds that there is absolutely no basis for a VA examination 
or medical opinion to be obtained.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including tuberculosis, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within three years of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Tuberculosis

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran has claimed that he should be 
service connected for tuberculosis, and that he is now a 
carrier of the virus which causes severe kidney damage.  See 
the Veteran's February 2004 claim, and February 2007 VA Form 
9.  There is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent to diagnose himself with tuberculosis.  See Layno, 
at 469; see also 38 C.F.R. § 3.159(a)(1).  

In regards to the Veteran's medical history, the Board 
acknowledges the Veteran's in-service positive PPD 
"convertor" test of September 1987.  His STRs also indicate 
that, subsequent to this test, the Veteran was treated with 
INH (isoniazid) and pyridoxine for the following year through 
to January 1989 as shown by the Baldwin County Health 
Department records.  However, during this period the Veterans 
STRs also show that he had a chest x-rays which indicated 
results WNL (within normal limits) in October 1987 and 
December 1988.  Furthermore, the STR dated in January 1988 
indicates that the Veteran showed "[n]o evidence of active 
TB."  Furthermore, neither the Veteran's STRs, discharge 
examination, nor any subsequent records show that he has ever 
actually been diagnosed with tuberculosis.  In fact, the 
Veteran's medical history provided at the time of his 
discharge examination in June 1988 indicates that he had not 
been diagnosed with tuberculosis.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (the Veteran's medical STRs were 
generated with a view towards ascertaining his then-state of 
physical fitness; they are akin to statements of diagnosis 
and treatment and are of increased probative value).  

As such, with the no competent evidence that the Veteran 
currently experiences any disorder identified or associated 
with tuberculosis, or that he experienced such a disorder 
during or within three years of service, service connection 
cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

Without the requisite element of a current condition, there 
is no basis for further analysis of the in-service incident 
or nexus requirements for tuberculosis.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without a 
current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.  
Likewise, since there is no indication of tuberculosis within 
three years after his discharge from active service, the 
Veteran is not entitled to application of the presumptive 
provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A.  
§ 5107(b).  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). Accordingly, the claim is denied.


ORDER

Service connection for tuberculosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


